Citation Nr: 1817661	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a traumatic brain injury (TBI).  

6.  Entitlement to service connection for depression, to include as secondary to a service-connected left knee disability.  

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction now resides with the RO in Lincoln, Nebraska.  

By way of background, the RO previously denied a claim for entitlement to service connection for a right knee disability in August 2000, based on a finding that such a disability was not shown.  The Veteran did not file a timely notice of disagreement within the one-year appellate period.  The RO denied reopening the claim in a June 2004 decision, and did so again in the most recent July 2013 rating decision.   

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that proceeding has been associated with the record.  

The issues of entitlement to service connection for a right knee disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's medical records show complaints of head pain in active service, and complaints of headaches shortly after release from active duty and continuing to the present day.  

2.  The Veteran's hypertension was diagnosed many years after active service and is not shown to be related to military service.  

3.  The Veteran does not have a current diagnosis of a TBI.  

4.  The Veteran's diagnosed depressive disorder is not related to his time in service or to his service-connected left knee disability.  

5.  A June 2004 rating decision denied reopening a claim for entitlement to service connection for a right knee disability.  The Veteran was notified of his appellate rights but did not appeal the denial of this issue or submit new and material evidence during the applicable one year appellate period.  

6.  The evidence associated with the claims file subsequent to the June 2004 rating decision is not cumulative and redundant of evidence previously of record concerning the claim of service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disability have been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

3.  The criteria for service connection for TBI have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  

4.  The criteria for the establishment of service connection for depressive disorder are not met.  38 U.S.C. §§ 1110, 5107 (West 2004); 38 C.F.R. §§ 3.303, 3.310 (2017).  

5.  The June 2004 rating decision as to the denial to reopen the claim of entitlement to service connection for a right knee disability is final.  38 U.S.C. §§ 7105 (West 2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

6.  New and material evidence sufficient to reopen the claim of service connection for a right knee disability has been received.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2017).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

	
      
a.  Headaches 

The Veteran contends that as a result of three separate incidents involving trauma to the head during active service he developed a headache condition which has persisted to the present day.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's headaches are connected to active service.  38 C.F.R. §§ 3.102.  

The Veteran's service treatment records (STRs) show three separate incidents involving injury to the Veteran's head.  The Veteran was injured during a basketball game when he fell face first on the ground, damaging two front teeth, requiring dental work.  The Veteran also suffered a head laceration when he collided with another soldier during a sporting event.  Additionally, in December 1992, the Veteran was in a rollover motor vehicle accident while traveling at a high rate of speed.  The medical records show he sustained a head injury requiring removal of glass pieces from lacerations on his head as a result of blunt trauma.  The Veteran has reported alternatively that he may or may not have lost consciousness during these incidents.  

The Veteran's December 1992 medical records show that he complained of head and neck pain after the motor vehicle accident.  The Veteran separated from active service in July 1993.  In a September 1993 VA cranial nerves examination, the examiner reported that the Veteran complained of daily headaches in the posterior vertex, the area where the Veteran had been injured in the motor vehicle accident.  The Veteran's records show he complained of headaches again in June 2002 and wondered if they were related to his vision problems, which were eventually service connected.  

The Veteran was afforded a VA examination for headaches in May 2014.  The examiner recorded complaints of daily headaches, with prostrating headaches about 4 times per year.  The examiner opined that the Veteran's headaches were at least as likely as not related to active service.  

The Veteran was afforded a VA examination for TBI in May 2014.  The examiner concluded that the Veteran's "assessment was not consistent with residual effects of TBI."  

The RO requested an opinion to reconcile these opinions.  In July 2014, a VA examiner opined based on the Veteran's records, to include a note from November 2012 in which a medical treatment provider speculated that the Veteran's headaches could be related to sleep apnea or overuse of non-steroidal anti-inflammatory medications, that it would be speculation to conclude that the Veteran's headaches are "true residuals" of TBI.  

As the Veteran has been complaining of headaches consistently, even if infrequently, since release from active duty, and the examiners are unable to positively conclude that the Veteran's headaches are not related to injuries sustained during active service, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for a headache disability is warranted.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	b.  Hypertension 

The Veteran contends that he was diagnosed with hypertension during active service.  The Board finds that after a review of the evidence, service connection for hypertension is not warranted.  

As hypertension is a chronic disease, 38 C.F.R. § 3.303(b) or § 3.309(a) are potentially applicable in this case.  Consideration of continuity of symptomatology is required only where a disorder noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The Veteran's STRs do not show treatment for or a diagnosis of hypertension.  The Veteran's examination in May 1993 upon separation from active duty showed a blood pressure reading of 130/68, in the normal range.  There are no notations on the Veteran's examination that hypertension was diagnosed or a concern at separation.  

Post-service, the Veteran's medical records show that he was diagnosed with hypertension around 2012, about 19 years after release from active duty, and currently is on medication to treat the condition.  

The Veteran has not been afforded a VA examination for hypertension.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  Here, although the Veteran's records show he has a qualifying current disability, the Veteran's records do not show an event, injury, or disease in a qualifying period of active service.  Consequently, the evidence of record does not support that a VA examination is required for the Veteran's hypertension claim.  

The Board acknowledges that the Veteran may sincerely believe his hypertension began in active service.  However, the Veteran has not demonstrated that he is competent to provide a medical opinion as to the etiology of his hypertension because he has not demonstrated he has the experience, education, or training to make such a medical determination.  See 38 C.F.R. § 3.159(a); see also Bostain, 11 Vet. App. at 127.  The medical evidence of record does not support the contention that hypertension was diagnosed in service, or within a year of release from active service.  

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension, it is not applicable. 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 56.  

	c.  Traumatic Brain Injury (TBI) 

The Veteran contends that as a result of three separate incidents involving trauma to the head during active service he experienced traumatic brain injury.  The Board finds that after review of the evidence, service connection for TBI is not warranted.  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

The Veteran's STRs show three separate incidents involving injury to the Veteran's head.  The Veteran was injured during a basketball game when he fell face first on the ground, damaging two front teeth, requiring dental work.  The Veteran also suffered a head laceration when he collided with another soldier during a sporting event.  Additionally, in December 1992, the Veteran was in a rollover motor vehicle accident while traveling at a high rate of speed.  The medical records show he sustained a head injury requiring removal of glass pieces from lacerations on his head as a result of blunt trauma.  The Veteran has reported alternatively that he may or may not have lost consciousness during these incidents, although the treatment records for the motor vehicle accident note in several instances that there was no loss of consiousness.  The Veteran's STRs do not contain reference to a TBI or concern for TBI.  

The Veteran answered questions for an initial TBI evaluation in May 2014.  This evaluation documented the Veteran's history, as relayed by him to the evaluator, to include the incidents involving head injury during service and the Veteran's belief that as a result of TBI, he suffered from headaches.  The evaluator did not actually assess the Veteran, as evidenced by blank responses on the disability benefits questionnaire, but referred him as a possible TBI case to a VA examiner and neurocognitive examiner.  

Subsequently in May 2014 the Veteran was afforded a VA examination for mental illness, including TBI evaluation.  The examiner noted that the Veteran was diagnosed with depressive disorder.  For the TBI, the examiner noted no impairment in memory, communication, or judgment; the Veteran had appropriate social interaction, and normal motor activity.  After a review of the accompanying neurocognitive assessment, the VA examiner determined that the Veteran did not have residual effects of TBI.  

The Veteran underwent a neurocognitive evaluation in May 2014 with a VA examiner in conjunction with the May 2014 VA examination for TBI.  The Veteran performed a battery of tests with the examiner to determine the extent, if any, of TBI residual disabilities.  The examiner noted that the Veteran was currently working as a police officer with firearms qualification.  

The neurocognitive examiner expressed concern with some of the Veteran's test results being inaccurate due to the Veteran's responses mirroring those of people who are "feigning mental illness."  In other testing, the examiner noted that the results were inconsistent with the Veteran's employment and educational history, noting that the Veteran had completed several college courses shortly after the incidents that he claimed caused TBI.  The examiner concluded that some of the test results would not be an "expectable performance for a normally-functioning police officer," as a result the validity of some of the tests was questionable.  

In July 2014, a VA examiner provided an additional medical opinion regarding the Veteran's TBI.  The request was to determine if the Veteran's headaches were a result of TBI, as there were multiple references in the record as to possible etiologies of the Veteran's headaches.  According to this opinion, the Veteran's headaches have other causation based on the medical records.  According to the available medical evidence, the examiner opined that it would be speculation to state headaches are true residuals of TBI.  

Based on the competent medical evidence of record, the Veteran does not have a diagnosis of TBI during the appellate period.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The Veteran has above been service-connected for headaches based on many alternate etiologies, and based on the best medical evidence of record, the psychiatric evaluation and neurocognitive assessments, along with the Veteran's successful employment record and ability to complete college level courses shortly after sustaining head injuries, the Board finds that the Veteran does not have a diagnosis of, or residuals of a TBI.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a TBI.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

	d. Depression 

The Veteran contended in the April 2015 hearing that his depressive disorder is a result of his service-connected left knee disability which caused him to forego an athletic career after service.  Based on a review of the evidence, the Board finds that service connection for a depressive disorder is not warranted.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO first certified the Veteran's appeal to the Board on January 6, 2015, which is after August 4, 2014.  Thus, the version of 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's depressive disorder claim, in order to provide the Veteran with every benefit of the doubt.  

In a May 2014 VA examination, the examiner confirmed a diagnosis of depressive disorder, not specified, in accordance with DSM-5.  The Veteran reported he had no mental health treatment during active service.  The Veteran had sought treatment a few years prior to the examination around 2011, but did not get medication out of concern for an impact on his employment as a law enforcement officer.  The examiner opined that the Veteran's depressive disorder was less likely than not aggravated by the Veteran's service-connected left knee condition.  The examiner noted that the two diagnoses, depressive disorder and left knee disability, are separate and not related.  The Veteran's depressive disorder was noted as being "organic and situational."  

In an addendum opinion dated July 2014, the examiner opined that the Veteran's depressive disorder was not at least as likely as not due to the service-connected left knee condition.  

The Board has not overlooked the Veteran's claim that his depressive disorder is caused by his service-connected left knee disability, or other lay statements, such as the August 2014 statement from his wife and the November 2013 letter from the Veteran's father, referencing his change in behavior since active service.  With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The May 2014 VA examiner also considered the Veteran's statements and concluded that the Veteran's depressive disorder is not a result of his service-connected left knee disability.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for a depressive disorder.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Claim to Reopen 

In a June 2004 decision, the RO denied reopening a claim for a right knee disability based on a lack of new and material evidence being submitted.  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C. § 7105 (West 2004); 38 C.F.R. § 3.105 (2004).  The Veteran made a new claim for a right knee disability in May 2012, which the RO interpreted as including a request to reopen the claim.  The RO denied reopening the claim in a July 2013 rating decision after determining that new and material evidence had not been received.  The Veteran filed a timely notice of disagreement and a formal Form VA-9 in response to the July 2013 RO decision.  The RO certified the current appeal to the Board with a Form VA-8 in January 2015.  

In reviewing the July 2013 decision, the Board has determined that a new and material evidence analysis is proper for the right knee disability issue on appeal, as it was clearly adjudicated by the June 2004 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the right knee disability issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final June 2004 rating decision.  

Specifically, the original denial in August 2000 was predicated on a lack of evidence showing a diagnosis of a right knee disability.  The June 2004 rating decision determined that the new evidence submitted also did not show a diagnosis of a right knee disability and thus denied reopening the claim for lack of new and material evidence.  

In the most recent claim, the Veteran claimed that his right knee disability is caused by his service-connected left knee disability.   While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Veteran submitted recent medical evidence which should be considered both new and material as it includes an April 2013 statement by a medical provider that the Veteran's right knee pain may be caused by favoring his left leg, and thus caused by his service-connected left knee disability.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for a right knee disability.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the right knee disability claim, i.e. whether the Veteran has a right knee disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for entitlement to service connection for a right knee disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


ORDER

Entitlement to service connection for a headache disability is granted.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a traumatic brain injury (TBI) is denied.  

Entitlement to service connection for depression, to include as secondary to a service-connected left knee disability, is denied.  

As new and material evidence has been received, the claim for entitlement to service connection for a right knee disability is reopened and, to that extent only, the appeal is granted.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

At the April 2015 hearing the Veteran contended that as a result of his service-connected left knee disability, he had been favoring his left leg, causing his right knee to develop pain and other problems.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2017).  

In April 2013, a medical appointment record shows a report that the Veteran's right knee pain could be due to overuse and compensation for the left leg.  The Veteran was provided an examination in July 2013 for his left knee, which also included an examination of his right knee.  The examiner noted no loss of range of motion in the right knee or reported pain.  However, the Veteran contended in the April 2015 hearing that the right knee has worsened since that time as he has developed a knot on his right knee of unknown etiology.  Thus, the Board finds that a VA examination for the Veteran's right knee is warranted.  

The Veteran contends that he either developed sleep apnea in service or as a result of his service-connected left knee disability, which reduced his tolerance for exercise, thus causing him to gain weight.  The Veteran has been afforded a VA examination for sleep apnea in May 2014.  The examiner provided an addendum correction dated June 2014, and an addendum opinion dated July 2014.  The opinion and examination focused on whether the Veteran's left knee disability, as a cause of weight gain, was a cause of the Veteran's sleep apnea.  However, the Veteran has also claimed in a June 2013 sleep information sheet that he was told by a dentist that his sleep apnea could be caused by his dental implants placed during active service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the existing VA opinions do not discuss any potential impact of the dental implant, the Board must remand for an addendum opinion on this theory of etiology.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, seek any additional outstanding medical records and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination for the knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should report the ranges of motion (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

For any right knee condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that the right knee disorder(s) was caused by the Veteran's active service? 

(b)  Is it at least as likely as not (i.e. 50 percent probability) that the right knee disorder(s) was caused by or aggravated by the Veteran's service-connected left knee disability, or any other service-connected disability? 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of knee disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Request a VA medical opinion on the Veteran's sleep apnea, preferably from the same examiner who performed the May 2014 VA examination.  If that examiner is not available, then seek an opinion from another qualified examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should discuss the following for the Veteran's sleep apnea:  

(a)  Is the Veteran's sleep apnea at least as likely as not (i.e. 50 percent probability) caused by the Veteran's dental work done during active service?  

(b)  Is the Veteran's sleep apnea at least as likely as not (i.e. 50 percent probability) caused by or aggravated by any of the Veteran's service-connected disabilities?

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of sleep apnea symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


